DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 07/05/2022 has been received and entered.  By the amendment, claims 1-10 are pending in the application.
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display panel and a method of fabricating of the same comprising a combination of various elements as claimed more specifically a flexible substrate having a bending region and first and second non-bending regions located at two sides of the bending region, a first line layer disposed on a surface of the flexible substrate and comprising a plurality of first lines, wherein each of the first lines has a first portion in the first non-bending region, a second portion in the second non-bending region, and a third portion in the bending region; an insulating layer provided with at least two through holes, and the at least two through holes are defined at positions of two ends of the bending region adjacent to the first and second non-bending regions and a second line layer disposed on a surface of the insulating layer away from the first line layer and located in the bending region, each of the second lines is electrically connected to 2Application Serial No.: 16/623,720Docket No. 27472.4120Response to Office Action dated May 25, 2022the third portion of the corresponding one of the first lines via the at least two through holes as set forth in claims 1 and 7.
Claims 2-6 and 8-10 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871